Filed Pursuant to Rule 497(e) 1933 Act File No. 033-52154 1940 Act File No. 811-07168 Hennessy Cornerstone Growth Fund Hennessy Cornerstone Mid Cap 30 Fund Hennessy Cornerstone Large Growth Fund Hennessy Cornerstone Value Fund Hennessy Large Value Fund Hennessy Japan Fund Hennessy Japan Small Cap Fund September 15, 2015 Supplement to the Prospectus dated February 27, 2015, as amended and restated June15, 2015 and supplemented June 22, 2015 At a meeting of the shareholders of the Investor Class shares of the Hennessy Cornerstone Large Growth Fund, the Hennessy Cornerstone Value Fund, and the Hennessy Large Value Fund, each a series of Hennessy Funds Trust, held on September 15, 2015, the shareholders approved the adoption of a Distribution (Rule 12b-1) Plan for the Investor Class shares of such Hennessy Funds.The Distribution Plan will become effective, and 12b-1 fees under the Distribution Plan will be accrued and payable, beginning on November 1, 2015.This will increase the fees of the Investor Class shares of such Hennessy Funds. The special meeting of the shareholders of the Investor Class shares of the Hennessy Cornerstone Growth Fund, the Hennessy Cornerstone Mid Cap 30 Fund, the Hennessy Japan Fund and the Hennessy Japan Small Cap Fund, each a series of Hennessy Funds Trust, held on September 15, 2015, was adjourned until Friday, October 2, 2015, at 9:00 a.m., PDT.The adjourned special meeting will reconvene at that time at the principal office of the Hennessy Funds located at 7250 Redwood Boulevard, Suite200, Novato, California 94945.The record date for the Special Meeting remains unchanged. More information regarding the Distribution Plan and the projected fees and expenses of the Investor Class shares of the Hennessy Funds listed above following implementation of the Distribution Plan, as applicable, is available in the proxy statement, which information is incorporated herein by reference.Shareholders may obtain a free copy of the definitive proxy statement and other documents filed by Hennessy Funds Trust with the Securities and Exchange Commission at the SEC’s web site at www.sec.gov or by contacting Hennessy Funds Trust. ***** Prospectus Supplement Dated September 15, 2015 Please Read Carefully and Keep for Future Reference
